DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawabata et al. (TW 201729950 A).
Kawabata et al. (‘950) disclose a fixed wrench body 10 has a grip portion 11 (handle), an open end portion 12 (crescent shaped head portion), and an open end portion 22 (a second crescent shaped head portion) that can be divided into functions:  a small hex nut grip portion 13 and a large hexagon nut grip portion 14. The fixed wrench body 10 can be formed with metals such as chrome vanadium steel and chrome molybdenum steel (page 5, fourth paragraph).
Claim(s) 1 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cook (1,479,772).
Cook (‘772) discloses a wrench having an elongated handle (a) portion having a longitudinal axis and opposed proximal and distal ends; and a crescent shaped head portion (Figs. 1-5a) operatively associated with the distal end of the elongated handle portion, wherein the head portion includes an opening that is adapted and configured to match the hexagonal dimensions of two different common threaded connectors (page 1, lines 92-99); wherein the elongated handle portion is integrally formed with the head portion (e.g., Figs. 1 and 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 10-12, 14-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook (‘772), as applied to claim 1 above, as being obvious in combination with Skogerboe et al. (8,757,034).
Cook (‘772) provides a wrench having the features of the invention claimed, except for the provision of a rubberized hand grip, the particular type of rubber, and particular dimensions for the rubberized hand grip, the openings of the head portion, and the length of the wrench.
Skogerboe et al. (‘034) provide a wrench having an elongated handle (28) wherein a proximal end of the elongated handle portion includes a rubberized hand grip (cover 38) for covering the handle (38) and providing a slip resistant and/or comfortable gripping surface (Col. 3, lines 40-45).
Regarding the particular type of rubber (claims 15), it would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected a rubber having the material properties, such as 80 Shore A rubber, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding the particular dimensions for the openings of the head portions to accommodate the two different hexagonal fasteners, the dimensions of the rubberized hand grip, and the overall length of the wrench: it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable dimensions of the respective elements, e.g., the dimensions of the openings of the head portions, the length of the rubberized hand grip, the width and thickness of the rubberized hand grip, and the overall length of the wrench, involves only routine sill in the art.  In re Aller, 105 USPQ 233. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention, to have modified the wrench of Cook (‘772) by providing a rubberized hand grip on the proximal end of the handle portion, as taught by Skogerboe et al. (‘034), where in the dimensions of the openings of the crescent shaped head portion are such that the openings are configured to receive hexagonal threaded fasteners encountered in a plumbing and/or heating system, that the overall length of the wrench is such that appropriate leverage and/or reach may be attained, that the rubberized grip is made of a known rubber suitable to the working environments that the tool may be subjected to, and that the rubberized grip is dimensioned to provide a slip resistant and/or comfortable gripping surface.
Allowable Subject Matter
Claims 4-9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as describing a number of known wrenches and common features/alterations thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Thomas whose telephone number is (571) 272-4497.  The examiner’s e-mail address is: dave.thomas@uspto.gov. The examiner can normally be reached on Mon-Fri 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/David B. Thomas/
Primary Examiner, Art Unit 3723
								

/DBT/